Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00449-CV

                                  IN THE MATTER OF C.M.W.

                            From the County Court, Bexar County, Texas
                                 Trial Court No. 2012-JUV-01919
                             The Honorable Lisa Jarrett, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 19, 2014

AFFIRMED

           C.M.W., a San Antonio high-school student, was charged with felony false alarm for

making threats against his school. A jury found C.M.W. engaged in delinquent conduct. In two

issues, C.M.W. appeals. We affirm.

                                      FACTUAL BACKGROUND

           Four of C.M.W.’s classmates testified at trial. According to their testimony, C.M.W.

threatened to blow up the school and shoot everyone in the school. They testified that C.M.W.

made these statements on numerous occasions over a two to three week period.

           C.M.W.’s classmates eventually reported the threats to Kenneth Vogel, Jr., the school’s

vice-principal. Mr. Vogel testified that after obtaining their written statements, he then called

C.M.W. to his office. According to Mr. Vogel, C.M.W. acted angry and denied the students’
                                                                                    04-13-00449-CV


allegations. He also talked about killing himself. Mr. Vogel further stated C.M.W. admitted talking

about “a Columbine-style shooting,” but said it was someone else’s idea. Because Mr. Vogel was

concerned about student safety, he called the campus police.

       Officer Michael Bivens was on duty as a campus officer when the vice principal called and

said some students had reported that C.M.W. had threatened to blow up or shoot up the school.

Officer Bivens testified he was in the room when Mr. Vogel spoke with some of the students. He

was also present when Mr. Vogel spoke with C.M.W. According to Officer Bivens, C.M.W.

became agitated and upset, and acted a little irrationally. Office Bivens testified that C.M.W.

admitted making the threats but claimed he was just repeating what someone else had said. Officer

Bivens also heard C.M.W. talk about killing himself.

       In addition to Officer Bivens, Sergeant Troy Hopper testified about the incident involving

C.M.W. According to Sergeant Hopper, Officer Bivens called him and said a student was

threatening to blow up the school. Sergeant Hopper considered this an emergency situation, so he

drove to the high school. He met with C.M.W. in the vice principal’s office and heard C.M.W.

make suicidal comments.

       C.M.W. was the only defense witness at trial. He testified that he never made any of the

statements he was accused of making. A jury found C.M.W. had engaged in delinquent conduct.

The trial court, therefore, entered an Order of Adjudication and an Order of Disposition.

                                           DISCUSSION

       In his first issue, C.M.W. contends his adjudication must be reversed because it was based

solely on C.M.W.’s uncorroborated statements in violation of Family Code section 54.03(e).




                                               -2-
                                                                                    04-13-00449-CV


       Section 54.03(e) of the Family Code provides, in relevant part,

       A statement made by the child out of court is insufficient to support a finding of
       delinquent conduct or conduct indicating a need for supervision unless it is
       corroborated in whole or in part by other evidence.

TEX. FAM. CODE ANN. § 54.03(e) (West Supp. 2013).

       According to C.M.W., this provision requires reversal of his adjudication because it was

based only on his out-of-court statements that were not corroborated by other evidence. The

statements C.M.W. is referring to are those he made to his classmates about blowing up the school

and shooting everyone in the school. C.M.W. cites to only one case in support of his argument: In

re L.G., 728 S.W.2d 939 (Tex. App.—Austin 1987, writ ref’d n.r.e.). In that case, a juvenile was

adjudicated delinquent for cocaine possession. Id. at 941. Evidence was admitted at trial to show

that she told an accomplice that the substance they were sniffing was cocaine. Id. The Austin Court

of Appeals allowed the out-of-court statement made by the juvenile to her accomplice because it

was corroborated by a video recording and photographs. Id. at 943. Thus, it was the juvenile’s out-

of-court admission to committing a crime that was required to be corroborated by other evidence.

See id.; see also In re A.V., No. 04-04-00632-CV, 2005 WL 1676709, at *1 (Tex. App.—San

Antonio 2005, no pet.) (holding out-of-court admissions juvenile made to police admissible

because they were corroborated by juvenile’s plea of true).

       C.M.W.’s out-of-court statements are distinguishable from those in In re L.G. C.M.W.’s

statements were not out-of-court statements admitting to the commission of the crime, but rather

were statements constituting the crime itself and were therefore not required to be corroborated.

This view of section 54.03(e) is supported by Robert Dawson’s Texas Juvenile Law. See Robert

Dawson, Texas Juvenile Law 186 (Tex. Juvenile Probation Comm’n ed., 6th ed. 2004). In

discussing section 54.03(e)’s requirement that an out-of-court statement is insufficient, without

corroboration, to support a delinquent conduct finding, comparison is made to the criminal
                                               -3-
                                                                                     04-13-00449-CV


“Corpus Delecti Rule.” Id. Under that rule, there must be independent evidence that a crime was

committed before a defendant’s confession can suffice as the only evidence showing that he

committed the offense. See R.C.S. v. State, 546 S.W.2d 939, 942, 945 (Tex. Civ. App.—San

Antonio 1977, no writ) (finding insufficient corroboration to show juvenile, who confessed to

arson, engaged in delinquent conduct, where no evidence fire was deliberately set). In this case,

however, C.M.W.’s out-of-court statements were the crime itself. Thus, there is no requirement

under section 54.03(e) of the Family Code for other evidence showing a crime was, in fact,

committed. C.M.S.’s first issue is overruled.

       In his second issue, C.M.W. argues the evidence was insufficient to show he committed

the offense of making a false alarm or report as set forth in section 42.06 of the Texas Penal Code.

That provision of the Penal Code provides, in relevant part, that

       A person commits an offense if he knowingly initiates, communicates or circulates
       a report of a present, past, or future bombing, fire, offense, or other emergency that
       he knows is false or baseless and that would ordinarily: (1) cause action by an
       official or volunteer agency organized to deal with emergencies . . . .

TEX. PENAL CODE ANN. § 42.06(a) (West Supp. 2013).

       C.M.W. specifically complains that the State failed to prove he knew his statements would

ordinarily cause action by an agency organized to deal with emergencies. C.M.W. cites no

authority for this argument. And, in fact, the plain language of section 42.06 of the Penal Code

shows that such knowledge is not required to be proven. Section 42.06 states that it is an offense

(1) to knowingly report an emergency (2) that one knows to be false, and (3) that would ordinarily

cause action by an agency organized to deal with emergencies. See id. Thus, knowledge is required

for the first two sub-sections, but not for the third. We overrule C.M.W.’s second issue.

       Finding no error, we affirm the trial court’s judgment.


                                                  Karen Angelini, Justice
                                                -4-